 1                                UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                 ***
     GERTRUDE RUDIAK, an individual; and                    Case No.: 2:18-cv-02364-RFB-GWF
 4   JOHN M. RENTCHLER as trustee for the
     GEORGE RUDIAK REVOCABLE LIVING
 5   TRUST,
                                                                          ORDER
 6                  Plaintiffs,
 7           v.
 8   KENNETH MATSUMARA, an individual;
     DOES 1 through 5 and ROE corporations and
 9   organizations 1 through 5,
10                  Defendants.
11

12          Before the Court is Defendant Kenneth Matsumura’s Motion to Extend Discovery Cut Off
13   (ECF No. 48). The Court has considered Defendant’s Motion, Plaintiffs’ Response (ECF No. 49),
14   and Defendant’s Reply (ECF No. 50). The Court finds as follows.
15          A review of the issues in this case, with which the Court is very familiar, establish a
16   reasonable basis for a short continuation of the discovery deadlines to allow Defendant the
17   opportunity to complete discovery identified in his Motion.
18          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Extend Discovery is
19   GRANTED in part and DENIED in part.
20          IT IS FURTHER ORDERED that the discovery period shall be extended for a period of 60
21   days, measured from the date of this Order, for the sole purposes of allowing Defendant to take the
22   depositions of trustee John Rentchler and Richard Rudiak.
23          IT IS FURTHER ORDERED that except as expressly stated herein, Defendant’s Motion to
24   Extend Discovery is denied.
25          DATED: March 13, 2020
26

27
                                                 ELAYNA J. YOUCHAH
28                                               UNITED STATES MAGISTRATE JUDGE
                                                    1
